Case 1:20-cv-21601-KMW Document 23-4 Entered on FLSD Docket 04/30/2020 Page 1 of 14


                                                                           Page 1




                    UNITED STATES DEPARTMENT OF JUSTICE

                         CONSUMER PROTECTION BRANCH




            Genesis II Church of Healing and Health Podcast:

                        Mark Grenon and Joseph Grenon




     G2voice_broadcast_189_this_insanity_has_to_stop_an_urgent_

     message_to_the_world_from_bishop_mark_grenon_4_26_20.mp3
Case 1:20-cv-21601-KMW Document 23-4 Entered on FLSD Docket 04/30/2020 Page 2 of 14

                                                              Page 2                                                             Page 4
1              PROCEEDINGS                                              1   getting ready to write because I'm writing the Department
2          MARK GRENON: Welcome, welcome, welcome to the                2   of Justice, writing the FDA, writing these people that are
3    G2 voice broadcast. It is Sunday, April 26th, in the year          3   trying to really take away our freedoms. And the Lord
4    of the Lord Jesus Christ 2020, because it is after his             4   said to me, "Just do a video. Sit there in front of a
5    birth. That's what the calendar's about. That's what               5   video and tell the world what's going on." So I did. And
6    it's based upon. It's based upon the Lord. Right?                  6   I'm really asking everybody, please, please, if this was,
7    People ask, why are they saying the name of the Lord and           7   you know, your freedom at stake -- and it is your freedom
8    the year of the Lord? Because it's the year of the Lord.           8   at stake.
9    It's not the name of anybody else, the Lord Jesus Christ.          9         JOSEPH GRENON: Mm-hmm.
10         My name is Mark Grenon, and I'm here with my                10         MARK GRENON: Please read this. Watch this
11   cohost.                                                           11   video, then read the newsletter, see what they're doing,
12         JOSEPH GRENON: Joseph Grenon.                               12   how their half-truths, conniving, putting us under
13         MARK GRENON: Joe, it's our tenth-year                       13   categories we're not under, telling us we're doing all
14   anniversary.                                                      14   these evil things that we're not. And we've got nothing
15         JOSEPH GRENON: Ten years.                                   15   to hide, and yet they're trying to make an example out of
16         MARK GRENON: Ten years. We started this                     16   us.
17   church, and boy has it been a ride. And the ride might            17         So we're going to fight. We're going to fight
18   change even differently.                                          18   with the Lord and fight with God. And, boy, that's a good
19         JOSEPH GRENON: Yeah.                                        19   one to have on your side.
20         MARK GRENON: So things have been happening,                 20         JOSEPH GRENON: Yeah.
21   folks, in the last week or two that is not good for those         21         MARK GRENON: The judge of all.
22   that want freedom. Okay? Health freedom. We've got up,            22         JOSEPH GRENON: Behind you. Right?


                                                              Page 3                                                             Page 5
 1   we're joining these other teams of people, groups that             1         MARK GRENON: Yeah. He's not only our judge;
 2   want health freedom, and hopefully we can have a bigger            2   he's our lawyer and our advocate, the Bible says, talking
 3   voice. But right now it seems like we're just on our own.          3   to the judge, and he's the judge's son.
 4   We've got people writing us all the time, praying for us.          4         JOSEPH GRENON: And he's the Creator of all.
 5         JOSEPH GRENON: Yeah, we've got people behind                 5         MARK GRENON: And he died for us. I saw one
 6   us.                                                                6   time, they said -- there was like a little story talking
 7         MARK GRENON: But we have to defend our church                7   about how Jesus defends us. It's kind of like this:
 8   on our own. And we're peaceable people. We're not going            8         The judge says, "You're guilty. You're guilty
 9   to pull out guns and shoot people or anything like that.           9   for your sin and for your rejection." And Jesus, the
10   We're going to be peaceful and we're going to let the             10   advocate, the lawyer, comes up and says, "Sir, they are
11   Lord -- let the Lord and the world decide what's really           11   guilty." You're, like, "Thanks, lawyer." "They are
12   true. We've got nothing to hide. We've never hid                  12   guilty. But a price has to be paid. Right?" "Yes." "A
13   anything. They're telling us we're going to come to your          13   life has to be paid?" "Yes." "I paid it. He doesn't
14   church and open this up and do that. Don't delete it.             14   have to pay. I paid it for him. The bill has been paid."
15   Why are we deleting it?                                           15   And they go, "Okay. Well, I guess that's all we're
16         JOSEPH GRENON: Yeah.                                        16   looking for. The bill has to be paid. It's been paid.
17         MARK GRENON: Nothing.                                       17   Okay. Dismissed."
18         JOSEPH GRENON: Nothing's changed.                           18         That's what you want to hear one day after you
19         MARK GRENON: We're not doing anything                       19   die. You want to take care of it before you die. So, as
20   different. Well, I put out a video that we're going to            20   believers in the Lord Jesus Christ -- and they're trying
21   play in a minute. It's an hour and something. I got up            21   to make us look like we're secular, Joe.
22   in the morning, 4:00 a.m., the other day, and I was               22         JOSEPH GRENON: I know.



                                                                                                         2 (Pages 2 to 5)
Case 1:20-cv-21601-KMW Document 23-4 Entered on FLSD Docket 04/30/2020 Page 3 of 14

                                                             Page 6                                                              Page 8
 1          MARK GRENON: They're such liars.                           1   wants to go the medical route, all the toxins, all the
 2          JOSEPH GRENON: They don't even know what                   2   drugs, the pharmaceutical thing, you have a right to do
 3   they're talking about.                                            3   that.
 4          MARK GRENON: Newspapers all over America are               4           JOSEPH GRENON: Yeah.
 5   saying: This cult, we're shutting them down. They're              5           MARK GRENON: But if you want to go natural, why
 6   going against the COVID, they're -- I even saw the lady on        6   can't you have the right?
 7   Fox, "How can they be so disgusting and take advantage of         7           JOSEPH GRENON: You have the right to choose.
 8   people during this time?" What are you talking about,             8           MARK GRENON: Of course we have. But the
 9   lady? Just read your screen. We're not taking advantage           9   medical Mafia and the FDA that protects them, and now the
10   of anybody, and we've been doing this for                        10   Department of Justice protects them and the CDC, it's like
11   years -- personally, about 13.                                   11   fighting a monster. Well, we've got the one that can take
12          JOSEPH GRENON: Mm-hmm.                                    12   down the monster. So we'll see what the Lord does with
13          MARK GRENON: Jim, about over 20, of all kinds             13   all this. And I really think he will. I really think he
14   of illnesses. All we're saying is it's like a flu. Do            14   will. We might have to go through some struggles, might
15   this. COVID, it doesn't matter what it is. Do it, and it         15   not. Something might pop up. And I've asked the Lord,
16   will get rid of it.                                              16   "Do something so everybody knows it's you, Lord."
17          JOSEPH GRENON: And it's all over the news. I              17           JOSEPH GRENON: Mm-hmm.
18   see it here all the time, they're saying, "This person is        18           MARK GRENON: So please watch that video. It's
19   now cured. They were positive, and they're now cured, now        19   from my heart, folks. I don't know what else to tell you.
20   cured just from the medical system or themselves alone."         20   How can we not tell the world what we saw and how we were
21   Everybody's saying it. Your body naturally will cure             21   cured of things? How can we not share that? It's like
22   yourself from this stuff.                                        22   having a cure for cancer and your friend's got cancer, "I


                                                             Page 7                                                              Page 9
1          MARK GRENON: And they're using it.                          1   don't want to tell them. I don't want to bother them."
2          JOSEPH GRENON: And they're telling you to drink             2   Or, "I can't. They'll get mad at me." You've got to tell
3    bleach. They're telling you to drink sodium                       3   everybody. It's the same with the gospel, which is much
4    hydrochloride, you know, 5 mil to a liter of water, and           4   more important. This is eternity. You have to tell
5    drink that.                                                       5   people.
6          MARK GRENON: They're also saying also                       6           Listen, there's only one mediator between God
7    chloroquine and hydrochloroquine and Z-Pak. And I covered         7   and man. The man, Christ Jesus, Immanuel came and died
8    that. You want to take it, take it. That's the freedom            8   2,000 years ago and he's coming again. He promises. But
9    that we need to have. Take the Z-Pak. Take whatever you           9   he says, when the son of man cometh, will he find faith on
10   want. But it will go away just like any kind of flu. And         10   earth? It's like no one believes anymore. No one
11   all this testing is being scammed on the people. They're         11   studies.
12   not having any cancer deaths, they're not having any flu         12           JOSEPH GRENON: They're blind.
13   deaths this year. Where is everything going? It's all            13           MARK GRENON: Even among the Christians, Joe.
14   being categorized.                                               14   Go to the Son, pay my obligation, give a little money, I'm
15         Doctors are coming out and saying this. I've               15   okay with God.
16   got a couple right here that you can listen to. But,             16           JOSEPH GRENON: They're all brainwashed. They
17   please, listen to the video first. Please, do me a favor         17   can't see it.
18   and send it to everybody you can. We need to have a              18           MARK GRENON: It's become really, really dark on
19   cry -- not just to defend us -- to defend everybody's            19   this earth.
20   right to free choice.                                            20           JOSEPH GRENON: Mm-hmm.
21         When I wrote the President I personally asked              21           MARK GRENON: So my message to the world is
22   him, we just want the choice, the freedom. If someone            22   that -- and I got into it. I included all the documents,



                                                                                                         3 (Pages 6 to 9)
Case 1:20-cv-21601-KMW Document 23-4 Entered on FLSD Docket 04/30/2020 Page 4 of 14

                                                         Page 10                                                               Page 12
 1   folks, that I sent to the FDA. They disregarded it. I          1   Church of Health and Healing.
 2   told them we're a church. They made it look like, oh,          2            We even mentioned in our Articles of Faith,
 3   they're a secular church, they're a health church, they're     3   Jesus Christ is our guide. Don't they check that out,
 4   not really religious. Whoa. Hang on. We'll get into            4   Joe? No, they don't check out anything.
 5   this in a little bit what it's all about. But we showed.       5            JOSEPH GRENON: No.
 6   We're not religious? Everything that goes out has a Bible      6            MARK GRENON: They're just trying to put a bad
 7   track in it. Everything we send out has one of these.          7   picture to us in the media.
 8         JOSEPH GRENON: Mm-hmm.                                   8            I saw the lady on Fox. It was horrible. How
 9         MARK GRENON: Spanish, English, has one of these          9   can they do this? I had people I went to high school
10   in it. I've been preaching for 40 years, all my kids,         10   with, "You're a piece of shit, Mark."
11   we're not criminals, we don't have a record for nothing.      11            JOSEPH GRENON: Yeah.
12         JOSEPH GRENON: All I've ever done my whole life         12            MARK GRENON: They don't even know what they're
13   is help people as a missionary kid. You know. And then        13   talking about.
14   we found this and we got cured, and it's like, wow.           14            JOSEPH GRENON: They haven't even looked into
15         MARK GRENON: They're dragging us in front of            15   it.
16   the world of newspapers. And they're out writing me, so       16            MARK GRENON: They're doing studies right now in
17   by now I'm just going to send them the newsletter. Read       17   many countries about if chlorine dioxide -- what we use,
18   this. See what you're going to take out of that. Take         18   MMS and this -- can cure the COVID-19. And it's being
19   anything. I mean, I said, I wrote. So I'm going to put        19   done by the United States right now.
20   it in there. And I was tough with them, because they          20            JOSEPH GRENON: The National Institutes of
21   can't take this away from us. Well, they can because they     21   Health.
22   have the guns. I told them, we've stopped. We stopped         22            MARK GRENON: It's being done by them. Isn't


                                                         Page 11                                                               Page 13
 1   what they told us we're doing wrong. We're not doing it        1   that kind of weird? They're attacking us for something
 2   wrong. But we stopped because they have the guns, they         2   that they're doing studies on. And guess what. If they
 3   have the jails. So we stopped. We asked the Lord, we're        3   find out we're right -- which they will -- will they
 4   in time of prayer, we're going to pray right now and see       4   apologize? Will they back around? Will they say
 5   what the Lord wants to do. At the end of that, if the          5   anything? Will they promote it? Will they say they,
 6   Lord tells us to keep going, we're going to keep going.        6   "Look at this, we do have a cure"? No, because they want
 7   But, hopefully, people come to their senses. Folks, this       7   vaccines and they want medicines and antibiotics and all
 8   is insanity.                                                   8   this other stuff. We don't want that, or vaccines. We
 9         Last Friday, three U.S. Marshals -- I got the            9   want freedom. Well, Bill Gates says, "No. Everybody
10   video here. You can go to that showing -- John was in the     10   needs to get it." Fauci says, "No. Everybody needs to
11   yard, just happened to be out. They come up, they put a       11   get it." Those guys need to be tarred and feathered.
12   restraining order on our church door and John was talking     12   They're evil. Check the history of these murderers.
13   to them, and John starts to say, "Listen, you people need     13   India is taking them to court, Joe. They did a vaccine
14   the Lord, Jesus Christ, because you people are defending      14   here among the girls, where, Carmen.
15   these evil systems, man. What are you doing?" "Oh, well,      15            JOSEPH GRENON: Carmen de Bolivar.
16   just giving -- posting. It's our job."                        16            MARK GRENON: 1200 girls were infected. We went
17         Okay. But, listen, you think about what's               17   there.
18   right, what's moral. The rule of law. The rule of law is      18            JOSEPH GRENON: In one town.
19   useless if the laws are immoral. You can't have a law         19            MARK GRENON: One town.
20   that's immoral and try to enforce it. And they're telling     20            JOSEPH GRENON: In one city.
21   us we have the right to establish a religion. Whether         21            MARK GRENON: We went there. Right?
22   they like it or not, I have the right to start Genesis II     22            JOSEPH GRENON: Mm-hmm.



                                                                                                  4 (Pages 10 to 13)
Case 1:20-cv-21601-KMW Document 23-4 Entered on FLSD Docket 04/30/2020 Page 5 of 14

                                                          Page 14                                                          Page 16
 1         MARK GRENON: Talked to a few there. One of                1         Well, they're going to find out in other
 2   them is kind of like this. And they've got a big lawsuit        2   countries. I just got some information today, Joe, one
 3   against Merck. So no one wants to get healed now because        3   country -- a big country, huge country -- is going to let
 4   they want -- this is insanity, folks.                           4   it go as, what do they call it? Adjuvent, you know, the
 5         HPV given to boys that don't even have a vagina.          5   natural type medicine, Ayurvedic? Anyway, natural
 6   Hepatitis B, given to babies. And it's only for                 6   medicines. And others are testing right now.
 7   hepatitis -- people with hepatitis, intravenous drug            7         So after it's all said and done and they find
 8   users, and prostitutes. What little kid needs -- they put       8   out we're right, what are they going to do, shoot us?
 9   this in the system because they control the system. And         9   It's going to be another Waco just to shut us up? Well,
10   this is why these books -- I tell everybody, you want to       10   there's too many people that know. I get ten testimonies
11   do me a favor? Get my e-book. Get this e-book. Why?            11   coming in every week.
12   Because it's telling you why they're hitting us so hard.       12         JOSEPH GRENON: We have a lot of followers.
13   They're not hitting us because of the corona thing or          13         MARK GRENON: Yeah.
14   saying that. They're just using that as an excuse.             14         JOSEPH GRENON: We have a lot of people that
15         JOSEPH GRENON: Mm-hmm.                                   15   are -- you know.
16         MARK GRENON: Why would Jim Humble -- he just             16         MARK GRENON: We need a group of them in the
17   sells books. Right? Doesn't take donations for products        17   Florida area to surround the church, to surround it and
18   or nothing, and they attack him because he said, "Look,        18   say, "You're not coming in here." We've got nothing to
19   you can get rid of this by doing this."                        19   hide. What are they going to do, go in and see who's
20         JOSEPH GRENON: Exactly.                                  20   given a donation or seeing the thing that we showed them?
21         MARK GRENON: We did, too. They come after us.            21         JOSEPH GRENON: Yeah. They know everything --
22   But Trump says, "Let's try that," and they just try it.        22         MARK GRENON: Yeah.


                                                          Page 15                                                          Page 17
 1   And I saw all the side effects on that one.                    1          JOSEPH GRENON: -- that we do.
 2         JOSEPH GRENON: Oh, I saw something that came             2          MARK GRENON: They're trying to get us
 3   out in the Spanish magazine that said most of the people       3    interstate transportation.
 4   that took that stuff when they were COVID-19 positive died     4          JOSEPH GRENON: They know everything we do
 5   because it's so strong, it's so bad.                           5    because we put it up.
 6         MARK GRENON: Yeah, because they're weak.                 6          MARK GRENON: We put it up.
 7         JOSEPH GRENON: I don't know. It's more news,             7          JOSEPH GRENON: We put it up. We tell you we're
 8   probably fake news.                                            8    doing it.
 9         MARK GRENON: I took chloroquine, Joe.                    9          MARK GRENON: And we're not a commercial entity
10         JOSEPH GRENON: Yeah.                                     10   that they can control. They hate that.
11         MARK GRENON: I took Z-Pak. The chloroquine, we           11         Okay. Here's the good news, a week of
12   had double vision and hallucinations. And it says it in        12   testimonies.
13   the -- I went through that a couple weeks ago. Look it         13         My husband was coughing for two weeks and then
14   up.                                                            14   complained that his lungs started to hurt. He also has
15         Okay. We've got an hour and 20 minute video              15   asthma.
16   that we're going to play in a minute. I wrote the              16         See? The things that hit this is people already
17   President. You can read that, what I wrote to him, and         17   have problems.
18   read what I wrote to the FDA, FTC, and they just jumped on     18         JOSEPH GRENON: Mm-hmm.
19   board because they can. Who knows, Fauci or someone else,      19         MARK GRENON: Those are the ones that die.
20   CDC, "Hey, jump on those guys. Shut them up, or they're        20         And he never got tested for COVID since there
21   going to find out that it works and it works for so many       21   was no other symptoms. However, after he said that his
22   other things."                                                 22   lungs hurt, I prepared three drops of chlorine dioxide in



                                                                                                 5 (Pages 14 to 17)
Case 1:20-cv-21601-KMW Document 23-4 Entered on FLSD Docket 04/30/2020 Page 6 of 14

                                                             Page 18                                                              Page 20
 1   a nebulizer, probably gave him more than I should, and he          1            Since then -- I had given up on the medical
 2   inhaled it. The next day he had no more pain and the               2   community long ago at this point. Since then, we've been
 3   cough went away. We are not sure what it was but it did            3   able to use MMS on any scratch, scrape, bruise, blister,
 4   scare us and CD made some change here. So we are all               4   bite, burn, or any ailment of any sort with friends and
 5   healthy and happy, and we always have chlorine dioxide in          5   family. We often use it in combination externally. I had
 6   the house. Bob.                                                    6   a knee-on-knee collision playing soccer and was bedridden
 7           Another one.                                               7   for three days after. I didn't do anything about it and
 8           Thank you very much for all you're doing. I                8   went back to work drywall taping, mudding, and had a limp
 9   believe MMS has saved my life.                                     9   for the following 12 months. My kneecap was loose, and I
10           How can I not continue to help those people? We           10   was able to move it around in a circle underneath the skin
11   saved her life. We didn't -- Jessica, I don't know this           11   because it was so swollen with fluid. Although I was able
12   lady.                                                             12   to walk, every few steps would cause sharp pains behind my
13           A very sick mid-40s man had a worm crawl out of           13   knee. I started using DMSO with MMS chlorine dioxide
14   his nostril. He had been homeless and in and out of jail.         14   mixed, and within four days the fluid poured out from
15   Started him on one drop eight hours a day. Within hours,          15   under the knee, swelling was gone, and within two weeks
16   little black bugs started coming out of his skin, his             16   all pain was gone, as well as tendons, ligaments regained
17   ears, and his toes. His mother thought she had lost him           17   strength, so I'm able to move my kneecap since. Based on
18   before the MMS. They are both amazed. Bugs still                  18   what I know about quantum physics, no science holds more
19   hightailing it. Tom.                                              19   truth at the moment that any long-lasting change in the
20           Gets in there.                                            20   body has to happen energetically first before it can
21           JOSEPH GRENON: Stuff coming out.                          21   happen materiality. I'm starting to think that the
22           MARK GRENON: The environment's bad for them and           22   electric charge and CO2 has far more beneficial


                                                             Page 19                                                              Page 21
 1   they leave because all the toxins they're eating are gone.        1    implications in the body than we are currently aware of.
 2            JOSEPH GRENON: They don't like clean                     2    It could be creating the conditions for health to take
 3   environments.                                                     3    place.
 4            MARK GRENON: Hello, G2 Church. First, my                 4             We've said that. We don't know exactly how all
 5   family and I would like to extend our deepest gratitude           5    the ins and outs are what it's doing to the body, but we
 6   for what you're doing as a church. This is the first              6    know it's safe. There's no side effects. If they are,
 7   church we've ever wanted to be a part of. Thank you.              7    they are very mild.
 8            Because we're honest with the people. We're              8             JOSEPH GRENON: Not with our protocols.
 9   just doing what we say. We don't hide anything. We're             9             MARK GRENON: Yeah.
10   not hiding because we don't want to pay taxes. What's             10            JOSEPH GRENON: That's why we designed these
11   that all about? 40 years I've been a missionary, been             11   protocols.
12   around this thing all along. What, I became a missionary          12            MARK GRENON: No one's died. Right?
13   so I didn't want to pay taxes?                                    13            JOSEPH GRENON: Yeah.
14            I found MMS back in April 2015, the same week we         14            MARK GRENON: And people are saying, this is how
15   found out we were pregnant with our daughter. I have              15   it goes. I don't know exactly. Of course, I listen to
16   already been on a deep research project line to find a            16   principles and we see. But the results, this is the
17   cure for my tinea versicolor.                                     17   results.
18            Hey, versicolor. People that, go search, find            18            Anyway, I keep my deep dive into original health
19   it out. If you believe the mainstream media and the               19   teachings and latest updates from unbiased peer-reviewed
20   newspapers that are owned by the same people that are             20   science papers, especially Heart Math Institute, a great
21   attacking us, you're not going to get the truth, folks.           21   resource. We would love to meet you guys one day and be
22   They can't put it up. The editors won't let them.                 22   there for training. Until then, I hope to keep the lines



                                                                                                      6 (Pages 18 to 21)
Case 1:20-cv-21601-KMW Document 23-4 Entered on FLSD Docket 04/30/2020 Page 7 of 14

                                                       Page 22                                                               Page 24
 1   open of communication. I have countless testimonies from      1   information on whenever MMS refills are available. Thank
 2   people I've shared this information with. Thanks again.       2   you, Dan.
 3   Yeah, Carcimo.                                                3          Brother Jordan. I've been a longtime supporter
 4         Hey, send those in. Send us those testimonies           4   of Brother Humble. I've been using MMS for at least 12
 5   in. Let's get them up. Let's prove to the world that          5   years. I've always had gastric reaction using citric acid
 6   this stuff works. They don't want to know. Next               6   so I purchased the hydrochloric from your site. I like it
 7   week -- I was supposed to do it today -- I want to cover      7   much better. George.
 8   what the Genesis II plan is for health in the world:          8          Well, let's start here.
 9   Self-care, teaching every nation, a base in every nation.     9          I've been taking MMS successfully since 2009.
10         They don't want this stuff out, folks. It will         10   The issue was taste when I ordered the tablets from South
11   make obsolete all the pharmaceutical drugs, and you can      11   Africa and find it doesn't work as well as liquid. That's
12   make it in your house, which you're probably going to have   12   the problem. Liquid gets rid of my abscess tooth in less
13   to start doing. We backed down, stopped for the present      13   than 48 hours. What do you suggest? Thanks, Marcel.
14   time. We don't know if we'll ever start up again. We         14          Yeah, the tabs came out. Someone always wants
15   don't know. It's up to the Lord. But you can make it         15   to do something different, and Jim -- we asked Jim. We'll
16   yourself. What product they're telling you to make it        16   try it. We tried it, found out it didn't work that good.
17   yourself so you don't have to get it from them?              17   And then it started in the little thing it comes in.
18         Hi, guys. Oh, no. I was pretty sick with               18          JOSEPH GRENON: It started dissolving because of
19   something in January for two weeks, but I took MMS and       19   moisture.
20   truly believe it saved me. I never got tested so I don't     20          MARK GRENON: Yeah. It's just not good. We
21   know what it was. Hope you get some good candidates.         21   said use the drops. They're cheaper and they last longer
22         It was so hard to promote MMS these days.              22   and they do the job.


                                                       Page 23                                                               Page 25
 1   Google presents you with four to five pages of continuous     1         Hello. I'm sending you this text to let you
 2   defamation as soon as you type in MMS. Lies.                  2   know what happened. You sent me two kits because I told
 3         Yeah, they made an algorithm against us. They           3   you my brother works in a hospital. Well, my neighbor got
 4   own YouTube. They took off millions of views, three           4   the virus so I gave him a kit and told him the protocol
 5   channels. Thank God we have a backup on BitChute and          5   for virus, six drops every two hours. Well, he only did
 6   Brighteon. Well, almost all of them.                          6   three because it was affecting his stomach.
 7         Hi, guys. Been a while since I emailed. First,          7         And that's all right. And it will affect your
 8   I would like to give you a praise report. I had a skin        8   stomach a little bit.
 9   condition called alopecia universalis.                        9         JOSEPH GRENON: That's a strong dose.
10         I think that's where you got hair loss. Right?         10         MARK GRENON: Yeah.
11         JOSEPH GRENON: I think so.                             11         I told him to cut back, but he said he was done
12         MARK GRENON: After the first two-month session         12   with it.
13   on MMS it's completely gone away. Thank you, and thank       13         He only did it four times? How many times?
14   God. My second question is I might have the coronavirus.     14         JOSEPH GRENON: Three doses.
15   I just started a new two-month round of MMS. Thank you,      15         MARK GRENON: Three doses.
16   Steven.                                                      16         Then one day later he tells me he felt much
17         We answered him. How could we not help these           17   better, then two days later said he felt brand-new, even
18   people?                                                      18   doing pushups. That was just on three doses. He went
19         Thank you for your information and solutions           19   three three-drop doses. He went from the sickest he's
20   which have been very helpful over the last couple of         20   ever been to doing pushups, just to let you know. Hope
21   years. I had this flu virus a couple months ago and was      21   it's useful information to you.
22   done within two days, two bad days. Please send me more      22         JOSEPH GRENON: Three six-drop doses, I think he



                                                                                                 7 (Pages 22 to 25)
Case 1:20-cv-21601-KMW Document 23-4 Entered on FLSD Docket 04/30/2020 Page 8 of 14

                                                        Page 26                                                                Page 28
 1   said.                                                         1   her. I have no idea who she is, never talked to her.
 2           MARK GRENON: No, but brought it down to one,          2   Write her. Even her telephone is there. Write her. Tell
 3   down to three. He tried six, then said it was too strong      3   her what you've experienced. You get tens of thousands of
 4   so he did three doses two more times. That's it. The          4   people writing these people. And I put in the
 5   guy's doing pushups in three days. How can we not tell        5   director -- well, not director of the FDA, but he's in
 6   the people, folks? This has to get out.                       6   charge of compliance.
 7           This is something you can have in your home, you      7         Well, we're not going to be under compliance to
 8   can make yourself, and the rest of your life you don't        8   them because they're not over us. We've got nothing to
 9   need to go to doctors. Unless it's an emergency, of           9   hide. We're not hurting anybody. We're not hiding as a
10   course. We need hospitals. And one of the things I want      10   church. I was already a church when Jim came to us,
11   to tell the world next week about, how we want to set up     11   missionary. The head of the FTC, write him. Write the
12   countries' self-care system is have hospitals. I worked      12   President. Everybody, go there. It's email thing, put it
13   in surgery. I've seen, the mechanics are great. Surgeons     13   in there, boom. You can write to 1600 Pennsylvania
14   can do a lot of stuff, and dentists and things, delivering   14   Avenue. One guy said put "urgent and confidential" and
15   babies. You can have them at home but, you know, it's        15   he'll open it. I don't know. Just, folks, you've got
16   gross and dirty.                                             16   to -- it's time to rally. Okay? It's time to rally.
17           JOSEPH GRENON: But most of all, just have the        17         JOSEPH GRENON: G2worldwidemissions.org.
18   right to take care of your own health.                       18         MARK GRENON: Yeah, not church.
19           MARK GRENON: Exactly.                                19   G2worldwidemissions.org. That's in our description.
20           JOSEPH GRENON: Use this because, first of all,       20         JOSEPH GRENON: Mm-hmm.
21   it's sacred to us. It's cured us. And look at all these      21         MARK GRENON: Go there. A lot of stuff.
22   testimonies.                                                 22         So, I'm writing this in response -- this letter


                                                        Page 27                                                                Page 29
 1           MARK GRENON: Joe, we're putting up like a             1   now, to the temporary restraining order, TRO, received by
 2   hundred a week now. We've got about 2,000 that we need to     2   the DOJ, but more importantly to the people of the world
 3   get up that didn't get up. If you go to                       3   to hopefully explain what has unjustly happened to Genesis
 4   G2worldwidemissions.org. Right?                               4   II Church of Health and Healing and expose the blatant
 5           JOSEPH GRENON: I think so. Yes.                       5   disregard for logic and the gross negligence of the First
 6           MARK GRENON: Check it out, please. We get so          6   Amendment in regard to the establishment of religion and
 7   many different things. Then you can see, there's over         7   its practices. See if they can put us into something, but
 8   1,000 testimonies there. They're not categorized, but         8   we're under there. Whether they like it or not, we're
 9   we're taking them and putting them up at the categorized      9   under the First Amendment, and you cannot stop the
10   site MMStestimonials.co. You can read them. Folks, the       10   exercise thereof of our beliefs.
11   evidence is there. They don't want it because it's going     11         Well, I don't believe that's a -- I don't care.
12   to collapse their monopoly. That's what I was telling in     12   I showed you the verses that we need to cleanse ourselves,
13   the video. They don't want this.                             13   keep it cleansed. That's why this works. In the book
14           Now, after you read the newsletter that's going      14   here, it shows you why it works: Because it gets the
15   to come up -- and I'm going to skim through -- I want you    15   toxins out which are defiling your body which will kill
16   to write this attorney. And I'm not saying blaming him.      16   you, God says.
17   He was told by the FDA to take on this thing, and they       17         And the second one volume will show you what
18   took it on -- the Department of Justice, that's who he       18   we've been doing, and all the way along.
19   works for -- and he sent this. He could be a good guy, I     19         JOSEPH GRENON: Will prove to you that we are a
20   don't know, but what he's doing is wrong. Okay? You can      20   full-blown church.
21   write him, you can send him emails, you can call him.        21         MARK GRENON: Yeah.
22   Then the judge that signed the restraining order, write      22         JOSEPH GRENON: Bible believing, Jesus Christ



                                                                                                8 (Pages 26 to 29)
Case 1:20-cv-21601-KMW Document 23-4 Entered on FLSD Docket 04/30/2020 Page 9 of 14

                                                        Page 30                                                             Page 32
 1   believing.                                                    1   educational system back in the early 1800s in Prussia,
 2         MARK GRENON: Exactly. But also show you,                2   what they planned and they adapted in America -- it's
 3   everywhere we went they were attacking us since day one.      3   worked -- to keep everybody blind. In fact, the result
 4         JOSEPH GRENON: Yeah.                                    4   wanted to be -- the result will be people will think what
 5         MARK GRENON: The FDA tried ten years ago to             5   someone else told them to think about -- the media,
 6   shut us down in the Dominican. We said no, we're a            6   schools, universities -- when to think it, because they
 7   church.                                                       7   have the TV on, how long to think about it and when to
 8         JOSEPH GRENON: In England. A few years ago.             8   stop thinking about it and when to think about something
 9         MARK GRENON: Get outta here. In England, we             9   else. Just change the channel or change the topic, and
10   threw them out. Now America's going to stand up. Well,       10   let the talking heads read their screens. They don't even
11   this is the dividing line. This is the red line. We're       11   know what they're reading half the time.
12   standing on it, and we need tens of thousands of people to   12            So this was implemented in the late 1800s
13   stand behind us. Write in, go to the place and surround      13   and -- under Peabody Foundation, and guess who pushed it.
14   us.                                                          14   Carnegie and those guys.
15         I hope you see the lies, half-truths, disregard        15            I want to read you something. Andrew Carnegie,
16   to truth, manipulation of hacks and codes, downright lack    16   1890s. These same people own the same things that they
17   of care for truth. It can only be that the FDA and the       17   own today. Okay? Rockefeller, Carnegie, JP Morgan, you
18   DOJ are not defending the U.S. Constitution in regard to     18   go to Johns Hopkins or First Allopathic University, and
19   the First Amendment and this case for sure.                  19   they had so much money, they pushed everybody out.
20         If you watch the G2 Church documentary, it's           20   Holistic, homeopathic-type people went from natural cures,
21   free, everybody should watch it. It's in ten languages.      21   natural remedies to all toxic chemical kind of Nazi type
22   Hebrew's being done now. That will be the 11th.              22   stuff.


                                                        Page 31                                                             Page 33
1    Quantumleap.is. Read my books. Read my books. You will        1            The Gospel of Wealth, he wrote. He said,
2    understand why so many government agencies are hellbent,      2   essentially stated, the free enterprise and capitalism no
3    literally. Some of these people will go to hell, not          3   longer exists in the United States because he and
4    because they're attacking us, because they hate God.          4   Rockefeller owned everything, including the government,
5    They're ungodly and they'll do anything to follow Bill        5   and that competition was impossible unless they allowed
6    Gates and those Satanists, literally, only defending the      6   it. That's exactly -- they don't want any competition
7    special interest groups that support them and even created    7   unless they allow it. Do you think they're going to allow
8    them and pay them.                                            8   us without a fight? No. The American people have to cry
9          The CDC. What do they do having 30 patents of           9   out, and it has to be put. Maybe we need an addendum that
10   vaccines and medicines and make billions? What are they      10   you cannot -- in bold letters, under the First Amendment:
11   doing? Does the world know that? I told the world. You       11   This applies to all churches, religions. It says it, but
12   need to understand real history to understand why we, as a   12   maybe they have to clarify it even more.
13   church, are experiencing this attack today from the health   13            JOSEPH GRENON: Yeah.
14   and medical watchdogs -- or, should I say, lapdogs.          14            MARK GRENON: Carnegie proposed that men of
15   They're lapdogs. They're defending them, and they've got     15   wealth form a synthetic free enterprise based on cradle to
16   all the power behind them. They've got the guns, they've     16   grave schooling. I'm telling you, folks, you've
17   got the private jails, they got the lawyers. They don't      17   got -- they got into eugenics, they got into population.
18   have to spend a dime because it's already there.             18   They castrated inmates in Michigan in 1898 and the
19         So I put it in the excerpt from the part that I        19   feeble-minded. They didn't want them to reproduce. Bill
20   really -- some parts I want you to read from my first        20   Gates' parents were involved in abortion and
21   book. Okay? Chapter 1. Excuse me. Volume 1, chapter 2.       21   sterilization, now vaccinations. And he said: I want to
22   I'm not going to read it now, but it shows you their         22   depopulate the world by vaccination. Read it. Go to



                                                                                                 9 (Pages 30 to 33)
Case 1:20-cv-21601-KMW Document 23-4 Entered on FLSD Docket 04/30/2020 Page 10 of 14

                                                             Page 34                                                           Page 36
 1   YouTube and look up Bill Gates depopulation. He's talking          1   plans to mold the people, reduce natural intelligence to
 2   about carbon dioxide, which is essential for life.                 2   the lowest common denominator. He said this, boldly.
 3         JOSEPH GRENON: Yeah.                                         3   Destroy parental influence, traditions and customs, and
 4         MARK GRENON: We've got to cut this down, and                 4   eliminate science and real learning in order to perfect
 5   one of the biggest culprits are people breathing. So               5   human nature.
 6   let's cut that population down -- because he's already             6         JOSEPH GRENON: That makes a lot of sense.
 7   doing sterilization, abortions, and drugs and make people          7   Right?
 8   sick and die -- and let's do, my favorite, vaccinations.           8         MARK GRENON: Makes no sense.
 9         JOSEPH GRENON: This is all because of the                    9         JOSEPH GRENON: To make everybody --
10   theory of global warming.                                         10         MARK GRENON: It's insanity.
11         MARK GRENON: Yeah. And people believe it when               11         JOSEPH GRENON: Let's make everybody messed up
12   it's the most ridiculous thing on earth. Really? I want           12   so we can make a perfect world.
13   to clean up. I want to have hemp plants all over the              13         MARK GRENON: And they put up a eugenics
14   world and get rid of plastics. Make cars out of hemp.             14   laboratory in 1904, and they got the fluoride. The Mellon
15   Get rid of all this synthetic, artificial crap that's             15   family, Alcoa, they got that put in the water and they
16   polluting our world. But they use carbon dioxide to try           16   know it's a neurotoxin. The dentists even said this is
17   to get people to -- what are you talking about?                   17   horrible stuff. It's cancer causing. No, but they just
18         One guy wrote me -- no, called me. A very                   18   kept going. They just kept going, Joe.
19   influential guy. I'm not going to mention his name. He            19         JOSEPH GRENON: They don't care. That's what
20   said: Mark, the whole world is cleaning itself up. The            20   they want.
21   skies over China are clearing, the rivers are getting             21         MARK GRENON: The FDA back then was called the
22   cleaned up, the oceans. We just stopped polluting because         22   Food and Drug Act, 1905.


                                                             Page 35                                                           Page 37
 1   we're in the houses.                                               1         So this is where I'm going to stop, Joe, and
 2         JOSEPH GRENON: Yeah, exactly.                                2   then tell people what is in the rest of the letter. We
 3         MARK GRENON: Right?                                          3   need your help, especially your prayers, folks, more than
 4         JOSEPH GRENON: It's not the people.                          4   anything.
 5         MARK GRENON: No.                                             5         Last night I was thinking about all this stuff,
 6         JOSEPH GRENON: It's what the people are doing.               6   thinking about all this stuff, haven't been able to sleep
 7         MARK GRENON: Exactly. It's not the breathing.                7   good, John II, thinking, Mark, this is all superficial
 8         JOSEPH GRENON: What are they called, the --                  8   crap, MMS and all this stuff. Preach the gospel. That's
 9         MARK GRENON: But the same people. That's what                9   what's going to get you. Preach the gospel. That's the
10   I was trying to get, the same people own, Joe, the media,         10   most important thing. Preach the word of God. Then
11   they run the FDA. And I don't care if the FDA knows that          11   people, when they accept me, then they can think straight.
12   and gets pissed at us. I don't care. The truth is the             12   They can't think straight. They're lost without God,
13   truth. Prove me wrong. When heads of FDA come from the            13   without becoming complete.
14   pharmaceutical and then go to the CDC and vice versa, they        14         We're being forced to stop under duress, okay,
15   just switch seats. They keep everybody rolling. Keep              15   sending our church sacraments to people in need. So we're
16   Merck going, Murdoch, GlaxoSmithKline, Murdoch, the               16   calling this a time of prayer. You go to our site. It's
17   newspapers you own. Push the vaccines in Australia,               17   under -- no, it's on pause, I think, or something. We're
18   England, United States, Fox News, Sky News. Eh?                   18   going to be in a time of prayer while we ask the Lord what
19   Rockefeller Institute for Medical Research, 1909 -- 1901.         19   to do. We're asking the Lord to show the world -- and,
20   Eh? You get them research. Eh?                                    20   boy, if he does, everybody's going to sit back. And that
21         Folks, you have to see. Look at what                        21   might be what's needed to kick these people's -- or make
22   Rockefeller wrote in 1904. Occasional letter details              22   people's eyes open.



                                                                                                  10 (Pages 34 to 37)
Case 1:20-cv-21601-KMW Document 23-4 Entered on FLSD Docket 04/30/2020 Page 11 of 14

                                                         Page 38                                                           Page 40
 1         Yeah, we'll back you, Lord. Yeah, after Goliath          1   these evil players that the world will wonder at His power
 2   is dead and David stood up. We've got to be like the           2   and might. You saying, what do you want everybody dead
 3   Davids. And, by the way, I've stood in that valley, went       3   that's against you? No, because they'll spend eternity in
 4   down to the brook, and Jonathan and I and they were all        4   a place separated from God. And the Bible says that he
 5   around smooth stones. I even have a few here. Yeah,            5   weeps. God is not willing that any should perish that
 6   okay, we'll be the Davids. We'll be the Davids. But when       6   they all come to repentance. He commands every man
 7   the giant's killed -- why don't we get a bunch of Davids       7   everywhere to repent. He wants every man -- to repent
 8   behind us, because there's a bunch of giants we're going       8   means change of mind. You're going this way, what you
 9   to have to kill.                                               9   want to do. I want to do this. I don't need God. And
10         Let's show the world why the sacrament is needed        10   you turn around and say, "I need the Lord, Jesus Christ."
11   to have the Lord stop this persecution of the First           11         Immanuel, he came for the most historical fact
12   Amendment rights. The guys that did this. Oh, they            12   and our towns that date to Jesus Christ. Even Josephus, a
13   weren't believers. They weren't? They started the             13   nonbeliever, said, yeah, he was there. In fact, he also
14   American Tract Society, Joe, the Congress did, to pass out    14   went by Sodom and Gomorrah, and said you can see 2,000
15   Bible tracts around the world. And the first 88               15   years later the burnt ashes. And nowhere around those,
16   universities out of 100 in America were Bible colleges.       16   the whole way up, are there any burnt ashes anywhere
17   Harvard, Yale, Princeton. Bible colleges. And these same      17   except those five places. And the sulphur balls are only
18   people wrote, we've got to protect that. You can't stop       18   in those five places.
19   us from starting churches and practicing what we believe.     19         JOSEPH GRENON: Yeah.
20   Can't stop us. That's why they left England. And now,         20         MARK GRENON: Which burned so hot it changed
21   200-something years later, we're sitting there fighting       21   limestone to calcium sulphate. That's the God I'm talking
22   what they made really clear.                                  22   to. God, do this, please. Don't kill them. Just make it


                                                         Page 39                                                           Page 41
 1         JOSEPH GRENON: Mm-hmm.                                   1   obvious that this has to change. Maybe the
 2         MARK GRENON: We're going to fight.                       2   President -- one guy says, well, the President's in with
 3         JOSEPH GRENON: Something that can never be               3   the pharmaceuticals. Maybe the President will open his
 4   changed.                                                       4   eyes and say, "Leave these people alone. Leave churches
 5         MARK GRENON: This isn't a preference, folks.             5   alone." I even have a quote from him in January that says
 6   This is a conviction. We'll be willing to die for it. I        6   one of the most important things is the freedom of
 7   know Jonathan. He would be willing to die, but he doesn't      7   religion.
 8   want to see his kids die and his wife -- pregnant              8         So what can you do? Pray. Get these videos
 9   wife -- die and his mother there. He doesn't want to see       9   we've got here, below here, my video I did the other day
10   there. You know?                                              10   that I've asked you to watch, let's get that to everybody.
11         So everything is going to be peaceable.                 11   Send a letter to the President. Read the letter I put in.
12   Peaceable. We've got nothing to hide. But you're not          12   You can send that again. Respond to the FDA. Write the
13   coming in. You're not coming in a church. It's a              13   President, write the Attorney General, ask them for relief
14   sanctuary. A church can give asylum to people, like an        14   we asked them for. "Oh, you're just trying to save
15   embassy. Even the sheriff confirmed it, yeah, they can't      15   yourself." Let a thousand people ask them. Maybe they'll
16   come in. They cannot come in. The Department of Justice       16   put everything on pause until they check it out. And when
17   has no authority over a church.                               17   they check it out, they're going to find no one died,
18         So it's going to be maybe the second shot fired         18   contrary -- and ABC said some guy died, and they found out
19   around the world for the American Revolution. This might      19   this guy's wife died not from two drops of MMS. The night
20   be the second American Revolution defending the First         20   before, she left a party deathly sick before she ever went
21   Amendment.                                                    21   home and took this. She was practicing with medicine --
22         I ask the Lord to do obvious things to silence          22         JOSEPH GRENON: Malaria.



                                                                                                11 (Pages 38 to 41)
Case 1:20-cv-21601-KMW Document 23-4 Entered on FLSD Docket 04/30/2020 Page 12 of 14

                                                            Page 42                                                               Page 44
 1         MARK GRENON: An experimental medicine and died             1    things, and they still busted in. They did everything to
 2   from methemoglobinemia -- a big long word -- which               2    him, and he had to go to jail.
 3   doesn't let your red blood cells absorb oxygen. She died.        3          Well, we're the Davids, I guess, now. Lord,
 4   Sad. But no one's died, folks, from chlorine dioxide.            4    help this David. We're not scared. We just think it's so
 5   It's impossible. Even people that drank it like this --          5    silly what's going on. It's sick.
 6         JOSEPH GRENON: Sodium chloride.                            6          So you can watch the marshals putting that on
 7         MARK GRENON: They didn't die. They had their               7    our church door. Get the Quantum Leap to everybody. Just
 8   stomach pumped, they got sick. Check it out.                     8    watching that, you'll say, "What are these people doing
 9         JOSEPH GRENON: In these protocols, we designed             9    wrong?" Listen to this G2 Voice. Pass this around. All
10   them so you could slowly take it as you need.                    10   these are free things. Write those officials that we
11         MARK GRENON: I sent the FDA clinical studies of            11   mentioned to you. Become a member this month. That will
12   people taking it, and at the end of these six weeks of           12   help us. We have no donation income from our products and
13   these three groups, it said no physiological damage              13   stuff. I sell my books and things, but we stopped. Okay?
14   whatsoever.                                                      14   You can help us there. Get your membership up to date if
15         JOSEPH GRENON: No change. Yeah.                            15   you are a member. You might want to get the online course
16         MARK GRENON: So, but they disregard that. Oh,              16   so you can learn how to do everything yourself. If they
17   no, we're just going to you attack anyway. And you're            17   kill us, we're out of the way, at least you'll have the
18   just a -- you're not even a church. You're a secular.            18   information to do everything yourself. Please, get both
19   Even if I was a secular church, it's still -- like a             19   of my e-books. It will cost you $20 and you'll have it
20   satanic, a satanic church can exist. And they're a               20   immediately in an e-book, and you'll be able to click on
21   satanic church, they're not on God's side, they're on the        21   things.
22   godless world side. Atheistic churches, that is a secular        22         Sign up for this stand for


                                                            Page 43                                                               Page 45
 1   church. They exist. They have rituals they do, and they           1   freedom -- standforhealthfreedom.com. They tried even
 2   cut blood and they -- Joe, they can exist and we can't.           2   that place to religious freedom, too, okay, not just
 3   The freaking -- what is it called in California, they go          3   health freedom. And there's a group there. Sign up.
 4   there everywhere and do that owl, all the -- what is it           4   Let's get 20, 30,000 people there. Write them. Let's
 5   called Bohemian Grove. That exists.                               5   them know what's going on.
 6          The problem is they have a club -- and this is             6          Then I put in a few really good doctors, man,
 7   while I'll never step in a courtroom. Never. If they              7   that are speaking up about all this stuff. And I
 8   drag me in -- you'll have to drag me in. Won't talk,              8   hope -- I know Dr. Shiva talks to President Trump. I
 9   won't sit down, won't sign anything, because it's a club,         9   don't know if the other one has yet, or someone gave it to
10   folks. The Department of Justice is not -- I hope it             10   him. But, boy, I hope they back away from these evil
11   cleans up, but right now it's not justice. They're all           11   people that are around them, man.
12   part of the bar association. The judge, the lawyer, the          12          So below is my response to the unlawful order
13   prosecuting lawyer, the defense lawyer, the attorney.            13   sent to us and posted on the door of our G2 Church in
14   Look up the word attorney. There's five bars in the              14   Florida. Just because the FDA submits a TRO and the
15   world, around the world, Canada, America, England,               15   DOJ -- Department of Justice -- signs the order, it
16   Australia, and New Zealand. They're all in the same club.        16   doesn't mean it has to be obeyed or even given attention.
17   That's why they go in and say, "Okay, we've got to do this       17   They hate this. It's called civil disobedience. We will
18   and that." They all work together. The truth has no              18   not be participating in any of the injustice. This is
19   place most of the time in this.                                  19   gross and I believe criminal negligence from a very
20          We saw a guy go to jail, and he had a private             20   incompetent agency called the FDA. They're devious. The
21   club. Go back and interview him. I mean, go watch it,            21   DOJ's participating by signing an unconstitutional order
22   Daniel Smith. All he's doing is helping his members with         22   to stop a church from exercising its practices which the



                                                                                                   12 (Pages 42 to 45)
Case 1:20-cv-21601-KMW Document 23-4 Entered on FLSD Docket 04/30/2020 Page 13 of 14

                                                            Page 46                                                            Page 48
 1   FDA and DOJ have no control over whatsoever. They don't.         1    And please, folks, pray about physically we need you
 2         So please read what I've written and delivered             2    there. Physically and prayerfully we need you right now
 3   by registered mail to the DOJ, the FDA. May the Lord be          3    for the freedom. And this could bust open, to open up
 4   glorified in exposing this repugnancy to the U.S.                4    chlorine dioxide, not just in our church. Our
 5   Constitution. I put four documents after this one. It's          5    church -- if every doctor and every pharmacy had it over
 6   long, but I want everybody to know what I've said, what          6    the counter, you could get it and change the world. And I
 7   they're saying. So read them, please, folks, and help us         7    want that. But we're not going to change what we're
 8   at this time. Okay?                                              8    doing, because it's not just MMS. It's we're preaching
 9         The restraining order's right there, and I'll              9    the gospel. We're going to teach people how to produce
10   read three things and I will close here and let you hit          10   it, go back to their villages, make it, and create jobs.
11   that, Joe.                                                       11         JOSEPH GRENON: Have a nontoxic life.
12         All laws which are repugnant                               12         MARK GRENON: Right. The four points of what to
13   against -- repugnant to the Constitution -- I mean, the          13   do to clean out their body, and then other things we're
14   Constitution, like, what? This is totally opposite of            14   proposing as a church. We're going to keep on.
15   what it's saying -- are null and void. Anything that is          15         So folks -- Joe, hit that.
16   against the Constitution, any law, is null and void. Not         16         [Music].
17   just for against religion. Any law. Like the Second              17         MARK GRENON: Okay. So, folks, you saw all
18   Amendment. And that's for if they don't listen to the            18   that. The ball's in your court, if you believe it or not.
19   First Amendment.                                                 19   And in those testimonies we have, folks, everybody that
20         JOSEPH GRENON: Mm-hmm.                                     20   has a testimony, write in, please. We're not begging you.
21         MARK GRENON: You've got the Second. Right?                 21   We're asking you nicely, please.
22   When Congress does immoral things, passes immoral laws,          22         You're going to see that -- you saw what I


                                                            Page 47                                                            Page 49
 1   that's when you pick up guns. Right?                              1   wrote. But I also wrote to Mr. Feeley and said this is
 2         I put this in: Nothing is lawfully right that               2   ridiculous. And they don't care. They kept hitting us.
 3   is morally wrong. Does that make sense to you? We are             3   I wrote the President. Maybe it worked, because there's
 4   practicing civil disobedience against this unjust order,          4   some -- there's a couple tests going on being backed by
 5   and that's what we're doing. So whatever the news media           5   the National Institutes of Health. If that proves right,
 6   said -- and I'm going to probably send this to the news           6   boy, they're going to look like idiots arresting us for
 7   media, every one of them that wrote me. Let's see what,           7   this, especially as a church. I don't think they can
 8   they might take out one word here, one word there, and            8   arrest us. Maybe they can. Who knows what these people
 9   make up something totally different.                              9   can do. But I don't care.
10         JOSEPH GRENON: Yeah.                                       10         Then the response to the FDA warning, that's a
11         MARK GRENON: But if they put up anything I'm               11   long one and I spent a lot of time in that one. I had
12   saying, maybe some people will start waking up. The              12   lawyers read it and say that was one of the best defenses
13   Drudge Report covered something out of Newsweek. Forbes          13   I ever saw of a church of First Amendment. And then I put
14   wrote me.                                                        14   in a stop harassment order. I want you to read that. I
15         JOSEPH GRENON: CNN.                                        15   sent it to them registered: Stop this harassment of
16         MARK GRENON: You want it? Read this. Put this              16   violating our rights. If you don't, you're hurting us.
17   up.                                                              17   And these points, even there's some fear and anxiety and
18         JOSEPH GRENON: Yeah.                                       18   stress among the families members that are involved,
19         MARK GRENON: We'll see.                                    19   people come in with guns, look at what could happen. You
20         JOSEPH GRENON: Send them all the links.                    20   want a Waco? Do they want a Waco? They can say you
21         MARK GRENON: So, please. Joe, hit that.                    21   pulled the gun and just shoot you and you don't even have
22   Please listen to this. It's in video, too. Watch it.             22   a gun? What's going to happen here?



                                                                                                  13 (Pages 46 to 49)
Case 1:20-cv-21601-KMW Document 23-4 Entered on FLSD Docket 04/30/2020 Page 14 of 14

                                                         Page 50
 1         Thank you. Next week, I'm going to come with a
 2   plan. It's our tenth anniversary, folks, and I'm enjoying
 3   it. And we're going to get another ten years, Joe. With
 4   the Lord's help, the next ten years might be wide open for
 5   us. The FDA might be dissolved or made correct, honest.
 6   The same with the CDC, the same with the EPA, and the same
 7   with the Department of Justice. You want to clean up the
 8   swamp? Let's clean up those things. And they're
 9   attacking us unreasonably. Let's get this around the
10   world.
11         God bless you. And remember, we're in a health
12   revolution. Pray to the Lord, Jesus Christ, for relief.
13   God bless you.
14         JOSEPH GRENON: God bless you, Lord.
15         [Music].
16
17
18
19
20
21
22




                                                                     14 (Page 50)
